



AMENDMENT NO. 9 TO THE AMENDED AND RESTATED
MASTER TRUST AGREEMENT 1 


This AMENDMENT NO. 9 TO AMENDED AND RESTATED MASTER TRUST AGREEMENT (“Amendment
No. 9”) is made effective as of April 13, 2018 (“Amendment No. 9 Effective
Date”) by and between MoneyGram Payment Systems, Inc. (“MoneyGram”), a Delaware
corporation with a principal place of business at 2929 N. Harwood, Dallas, TX
75201 and Walmart Inc. f/k/a Wal-Mart Stores, Inc. (“Walmart”), a Delaware
corporation, with a principal place of business at 702 SW 8th Street,
Bentonville, AR 72716. MoneyGram and Walmart are collectively referred to in
this Amendment No. 9 as the “Parties” and each individually as a “Party.


WHEREAS, MoneyGram and Walmart effective February 1, 2016 entered into that
certain Amended and Restated Master Trust Agreement, as amended, (collectively
the “Agreement”), pursuant to which, among other things, MoneyGram appointed
Walmart as its limited agent and authorized delegate for the sole purpose of
offering and selling Services;


WHEREAS, MoneyGram and Walmart now desire to amend Attachment B of the Agreement
as of the Amendment No. 9 Effective Date as set forth in this Amendment No. 9;


NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and for other good and valuable consideration, the Parties agree as
follows:


1.
Capitalized terms used in this Amendment No. 9 and not specifically defined in
this Amendment No. 9 shall have the meaning set forth in the Agreement.



2.
Bill Payment Service Compensation. The Parties agree to replace Section I of
Attachment B of the Agreement in its entirety with the following Section:



I.
Bill Payment Service Compensation.



(i)
Walmart shall be entitled to a Bill Payment commission (“BP Commission”) for
each Bill Payment Service transaction performed by Walmart.

(ii)
For each Bill Payment Service transaction conducted by Walmart with any Billers
in existence under the Agreement from February 1, 2016 until the date
immediately preceding the Amendment No. 9 Effective Date (the “Existing
Billers”), MoneyGram agrees to pay Walmart a BP Commission [*]. Attached hereto
as Exhibit A is the list of Existing Billers.

(iii)
For each Bill Payment Service transaction conducted by Walmart with any new
Billers, Billers not in existence prior to the Amendment No. 9 Effective Date,
and continuing until the Term of the Agreement, MoneyGram agrees to pay Walmart
the following BP Commission (the “New BP Commission”):

__________________________
1 
The appearance of [*] denotes confidential information that has been omitted
from this Exhibit 10.7 and filed separately with the Securities and Exchange
Commission pursuant to a confidential treatment request under Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.







Page 1 - Confidential.

--------------------------------------------------------------------------------





BP Consumer Fee
New BP Commission
[*]
[*]
[*]
[*]
[*]
[*]

 
(iv)
Existing Billers may transition to the New BP Commission, upon mutual agreement
by the Parties.

(v)
MoneyGram and Walmart may agree from time to time to implement special
initiatives for certain transactions. For those special initiatives, the Parties
may agree to a modified BP Commission for such transaction.

(vi)
No BP Consumer Fee will be charged to consumers and no BP Commissions or other
compensation will be paid to Walmart for refunded transactions.

(vii)
BP Commission and New BP Commission may be collectively referred to as the “BP
Commission.

3.
Interpretation of Ninth Amendment. In the event of any conflict between the
Agreement and this Amendment No. 9, the terms of this Amendment No. 9 shall
control. Except as expressly amended, supplemented or modified by this Amendment
No. 9, all provisions of the Agreement shall continue in full force and effect.
All capitalized terms contained in this Amendment No. 9, unless specifically
defined herein, shall have the meaning ascribed to them in the Agreement.

4.
Binding Effect. Except as otherwise provided to the contrary, Amendment No. 9
shall be binding upon and shall inure to the benefit of the Parties hereto and
their respective successors and assigns.

IN WITNESS HEREOF, the Parties have caused this Amendment No. 9 to be executed
by their fully authorized representatives as of the Amendment No. 9 Effective
Date.
WALMART, INC.
MONEYGRAM PAYMENT
SYSTEMS, INC.


By: /s/ Kirsty Ward_________________


By: /s/ W. Alexander Holmes_________
Name: Kirsty Ward
Name: W. Alexander Holmes
Title: Vice President, Walmart Services
Title: Chief Executive Officer
Date: 4/13/18
Date: 4/13/18









[*] Please refer to footnote 1 on page 1 of this Exhibit 10.7.


Page 2 - Confidential.